Exhibit 23.1Consent of Moore & Associates MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1 of Qele Resources Inc., of our report dated May 27, 2008 on our audit of the financial statements of Qele Resources Inc. as of March 31, 2008 and March 31, 2007, and the related statements of operations, stockholders’ equity and cash flows for March 31, 2008, for the period of inception March 15, 2007 through March 31, 2007 and since inception March 15, 2007 through March 31, 2008, and the reference to us under the caption “Experts.” MOORE & ASSOCIATES Moore & Associates Chartered Las Vegas, Nevada June 13, 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax
